Citation Nr: 0706915	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  01-01 382A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for joint pain, including 
as being due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran served from July 1987 to November 1987.  He had 
service with the Army National Guard of the Commonwealth of 
Puerto Rico from December 1986 to February 1992.  The veteran 
contends he had active duty from December 1990 to September 
1991, including duty in Southwest Asia during the Persian 
Gulf War.  This duty is unverified.

On his February 2001 substantive appeal (VA Form 9), the 
veteran requested a personal hearing before a local hearing 
officer.  He was scheduled for that hearing.  However, an 
August 2001 report of contact indicates the veteran called 
and asked to cancel his hearing, stating he did not need one 
at this time.  Therefore, the Board finds that all due 
process has been met with respect to the veteran's hearing 
request.

Under regulations issued after enactment of the Veterans 
Claims Assistance Act, discussed below, and effective 
February 22, 2002, the Board issued an internal memorandum 
dated in January 2002 in this matter, which sought to conduct 
evidentiary development in this appeal, without remanding the 
case to the RO.  See 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) 
(2003).

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated the new 
duty-to-assist regulations codified at 38 C.F.R. § 19(a)(2) 
and (a)(2)(ii)(2002).  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Therefore, in November 2003, when the Board 
determined that the development requested was incomplete, the 
issue was remanded to the RO.


FINDING OF FACT

There is no competent evidence of a current disorder 
manifested by joint pain related to any in-service disease or 
injury; competent evidence of objective indications of 
chronic joint pain is not of record.



CONCLUSION OF LAW

Service connection for joint pain, including as a 
manifestation of an undiagnosed illness, is not warranted.  
38 U.S.C.A. §§ 1110, 1117, 1118, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

In March 2004, the RO issued a letter to the veteran.  This 
notice complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  That letter informed the veteran 
of the evidence required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in his possession to VA.  

In this case, all identified medical and evidentiary records 
relevant to the issue on appeal have been requested or 
obtained.  The RO made numerous attempts to verify the 
veteran's active duty service during the Persian Gulf War and 
to obtain service medical records for this time period.  In 
May 1998, the RO requested all potential records from the 
Adjutant General of the Texas Army Reserves.  The Adjutant 
General's office returned service information to the RO in 
October 1998 that showed the veteran was transferred to the 
1600th Ord Co., Arroyo, in Puerto Rico in August 1990.  In an 
accompanying letter, the Adjutant General indicated that it 
had no medical records regarding the veteran.

In February 1999, the Puerto Rico National Guard provided a 
written statement to the RO indicating that there were no 
records on the veteran in their office.  Apparently, he never 
belonged to the Puerto Rico Air National Guard.

In November 1999, in response to an RO request for 
verification of the veteran's active duty dates in Southwest 
Asia on or after August 2, 1990, the National Personnel 
Records Center (NPRC) indicated that a search for the records 
was negative.  The records were transferred to the National 
Guard in December 1994.  The NPRC search of the Persian Gulf 
War database was also negative for Southwest Asia service 
using the veteran's social security number and name.

In February 2000, the RO made a formal finding that the 
veteran's service medical records had not been located.  
Written evidence of all contacts with potential sources of 
information was contained in the veteran's claims file, and 
all procedures were followed.  The veteran was notified of 
the unavailability of this evidence and asked to provide any 
evidence he had.  The RO determined that all efforts to 
obtain the service records or military information had been 
exhausted, and further efforts were futile.  Based on this, 
the record was found to be unavailable.  Therefore, the claim 
should be decided on the evidence of record.

An April 2001 response from the NPRC shows the veteran's 
service medical records were transferred to the National 
Guard in December 1994.

In July 2001, the VA Records Management Center indicated that 
all of the available service medical records regarding the 
veteran were located at the RO.

In March 2002 and 2003, the veteran's Persian Gulf Registry 
examination reports were requested from the VA medical 
center.

In April 2002 and March 2003, the veteran's service records 
and verification of active duty in Southwest Asia during the 
Persian Gulf War were requested from the Army Personnel 
Center.

In March 2004, the RO requested that the veteran provide any 
additional military information or records to aid the RO in 
verifying his service and obtaining his service records.  The 
veteran was also asked to provide information regarding all 
private and VA physician that have treated him for the 
disabilities at issue.  No response was received from the 
veteran.

Another response from the NPRC, dated in October 2004, shows 
the veteran's service records were unavailable, and 
verification of service in Southwest Asia during the Persian 
Gulf War was not provided.

In October 2004, the RO requested any available records 
regarding the veteran from the Records Management Center.

Based on this long history of attempts to obtain records and 
verify service, and the veteran's nonresponse to the March 
2004 letter, the Board finds that the RO has fulfilled its 
duty to assist the veteran in substantiating his claim.  
Therefore, there are no outstanding records to obtain.  The 
available medical evidence is sufficient for an adequate 
determination of the veteran's claim.  Therefore, the Board 
finds the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled.

The Board notes, however, that when the veteran's service 
medical records are unavailable, the Court has held that 
there is a heightened obligation on the part of VA to explain 
findings and conclusions and to consider carefully the 
benefit of the doubt rule.  Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The RO, as discussed above, tried numerous times to 
locate the veteran's service records, or to verify his 
claimed service in Southwest Asia during the Persian Gulf 
War, but was unsuccessful.  Nevertheless, because most of his 
medical and personnel records remain absent from the file, 
the Board's analysis has been undertaken with the heightened 
obligation set forth in Cuevas and O'Hare in mind.  It is 
further noted, however, that the case law does not lower the 
legal standard for proving a claim for service connection, 
but rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 
46 (1996).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  Since 
the claim for service connection is being denied, no 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran.


II.  Discussion and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Service connection may be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2011.  38 C.F.R. §3.317(a)(1) (2006).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5) (2006).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to: fatigue, 
signs or symptoms involving the skin, headache, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b) (2006).

Compensation shall not be paid under 38 C.F.R. § 3.317 if (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or (2) there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  Id. at (c).

During the pendency of this appeal, the law affecting 
compensation for disabilities occurring in Persian Gulf War 
veterans was amended.  See 38 U.S.C.A. §§ 1117, 1118 (West 
2002).  These changes became effective on March 1, 2002.  
Essentially, these changes revised the term "chronic 
disability" to "qualifying chronic disability," and 
included an expanded definition of "qualifying chronic 
disability" to include (a) an undiagnosed illness, (b) a 
medically unexplained chronic multi-symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, 
or (c) any diagnosed illness that the Secretary determines, 
in regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B) (West 2002). Therefore, 
adjudication of the veteran's Persian Gulf service connection 
claims in the present case must include consideration of both 
the old and the new criteria.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The evidence of record includes a February 1995 VA record of 
the veteran's Persian Gulf Registry examination.  The veteran 
complained of no systemic illness and was taking no 
medication.  He reported feeling well except for episodes of 
pain and popping in his elbow joints.  There was no edema or 
limitation of movement of the extremities.  The veteran 
indicated he served in the Persian Gulf War from February to 
August 1991.  On examination, there was no edema or 
limitation.

An April 1997 Navy Reserve examination report shows the 
veteran was negative for any complaints of disability or 
disease.

A March 1998 VA outpatient treatment record shows the veteran 
complained of arthritis pains since the Persian Gulf War.

In September 1998, the veteran underwent VA Persian Gulf 
Registry examination.  He indicated that his joint pain began 
in September 1992 and was still present.  On examination, 
there was no joint swelling, tenderness, or decreased range 
of motion.  No diagnoses were given.

In March 1999, the veteran underwent VA examination.  He 
complained of pain in the left shoulder blade area.  He 
indicated this had not bothered him in the past six months, 
since he started a different job.  He tended to have pain in 
that area when he stood for long periods.  On examination, 
the physician was unable to elicit any pain from the veteran.  
He also experienced pain in both elbows during service.  He 
indicated it was situated along the posterior aspect of the 
elbow over the olecranons.  The pain came and went.  
Sometimes it was gone for weeks at a time.  He noticed no 
swelling or stiffness.  On examination, range of motion was 
full.  The veteran had some pain in the elbows when elevating 
the arms against resistance, but it was not notable pain.  
The elbows were not swollen or inflamed.

The veteran reported popping in his jaw when he chewed.  He 
did not notice it for the past couple of years.  On 
examination, there was no unusual crepitus or popping when he 
opened and closed his jaw.

The first diagnosis was left scapular pain.  The examiner 
indicated there would be no etiological basis for this unless 
the x-ray showed findings.  It did not sound like it was a 
definite bothersome symptoms, and presumably, with no x-ray 
findings, it would need to be called muscular pain related to 
strain.

The second diagnosis was that both elbows had been painful, 
and they had no physical findings of note, unless the x-rays 
showed something.  Then, the examiner would be unable to make 
a specific diagnosis in reference to the elbow pain the 
veteran used to experience.  They symptoms were never 
accompanied by swelling or stiffness.

X-rays of the left scapula revealed it was within normal 
limits.  An x-ray of the left elbow indicated it was normal.

In March 1999 letters, the veteran's parents indicated that 
the veteran developed joint pains after returning from the 
Persian Gulf War.  The veteran stated that this problem was 
not as bad as it was for several months after he returned, 
but it still occurred.  Before he left for the war, the 
veteran never complained of these symptoms.

Based on the record, the Board finds that service connection 
is not warranted for joint pain, claimed as due to an 
undiagnosed illness.  Specifically, there is no evidence of 
objective indicators of a chronic disability.  In addition, 
independent verification was not obtained.

The veteran has complained of joint pain involving his 
elbows, jaw, and shoulder.  However, while he complained of 
joint pain on the occasions when he was examined, there is no 
record of treatment for a chronic undiagnosed illness.  In 
addition, while the veteran complained of previously 
experiencing pain during these examinations, there was no 
independent verification of this or any other symptoms 
associated with the veteran's claimed disorder.  Importantly, 
while the veteran complained of past pain involving his 
shoulder, elbows, and jaw, the examiner was unable to elicit 
any notable pain during the March 1999 examination.  The 
veteran indicated that he had not noticed jaw pain for 
several years.  In addition, his shoulder pain disappeared 
when he changed jobs and no longer had to stand for long 
periods of time.  Finally, examination of the elbows revealed 
no notable pain.  Therefore, the Board is unable to find that 
there were any objective indications of a chronic disability 
such that independent verification is possible and service 
connection is warranted.

The Board notes that the veteran is competent to describe 
having joint pain, as it is an observable condition; however, 
the veteran must bring forth objective clinical evidence of 
such in order to establish a current disability attributable 
to undiagnosed illness.  See 38 C.F.R. § 3.317(a)(3).  The 
veteran's statement that he has joint pain is insufficient to 
establish a current disability manifested by such pain.  Id.

Accordingly, without proof of one or more signs or symptoms 
of undiagnosed illness, here, joint pain; proof of objective 
indications of a chronic disability; or proof that the 
chronic disability is the result of undiagnosed illness, the 
Board cannot find a basis to grant service connection for 
joint pain.  Stated differently, because the objective 
evidence establishes that the veteran does not have joint 
pain, the claim must be denied.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (Court stated "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability," and held "[i]n the absence of proof of a 
present disability[,] there can be no valid claim"); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  
Further, there is no competent evidence of a current disorder 
manifested by joint pain related to any in-service disease or 
injury.  See 38 U.S.C.A. § 1110 (West 2002) 38 C.F.R. § 3.303 
(2006); Brammer, supra.  

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for joint pain, including as being due to 
undiagnosed illness, and there is no doubt to be resolved.  
See Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for joint pain, including as being due to 
an undiagnosed illness, is denied.


____________________________________________
P.M DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


